                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   THOMAS J. PAULSON,                                       CASE NO. C19-1492-JCC
10                              Plaintiff,                    ORDER
11          v.

12   THE CITY OF MOUNTLAKE TERRACE et
     al.,
13
                                Defendants.
14

15

16          This matter comes before the Court on Defendants’ motion to dismiss and for sanctions
17   (Dkt. No. 19). Having thoroughly considered the parties’ briefing and the relevant record, the
18   Court finds oral argument unnecessary and hereby GRANTS in part and DENIES in part the
19   motion for the reasons explained herein.
20   I.     BACKGROUND
21          On September 9, 2019, Plaintiff filed a complaint against Defendants in Snohomish
22   County Superior Court. (Dkt. No. 1-1.) Plaintiff sought monetary damages and asserted that
23   Defendant City of Mountlake Terrace “was deliberate in the handling of the affairs and the
24   events surrounding Thomas J. Paulson’s criminal case of Domestic Violence 2002 until the year
25   2019 failing to train, supervise and/or discipline prosecutors, staff, public defenders and
26   especially the city Domestic Violence Coordinator.” (Id. at 2.) Defendants removed the case on


     ORDER
     C19-1492-JCC
     PAGE - 1
 1   September 17, 2019, (Dkt. No. 1), and Plaintiff filed an amended complaint on September 27,

 2   2019, (Dkt. No. 7). Plaintiff’s amended complaint reiterates his assertion that Defendant City of

 3   Mountlake Terrace deliberately mishandled his 2002 domestic violence case by failing to train,

 4   supervise, or discipline various public employees. (Id. at 2–3.) Plaintiff specifically alleges that

 5   “the prosecutor, public defender and Domestic Violence Coordinator suppressed exculpatory

 6   evidence from” Plaintiff. (Id. at 3.) In the “Legal Authority” section of his amended complaint,

 7   Plaintiff alleges several claims purportedly arising under Washington state law. (See id. at 5–6.)

 8          Plaintiff’s amended complaint also references several “Notary Statements” containing
 9   witness testimony and the Eastern District of Washington’s decision in Vargas v. Earl, 2008 WL
10   5102310, slip op. at 1 (E.D. Wash. 2008). (Id. at 3–4.) One of cited notary statements is the
11   signed statement of Mary E. Solberg and Josephine E. Paulson, which asserts that during the
12   2002 criminal proceedings against Plaintiff they were told by Plaintiff’s public defender that
13   there was “no evidence” supporting the domestic violence charges against Plaintiff. (Dkt. No. 9
14   at 2.) The rest of the notary statements are signed statements of former employees of Defendant
15   City of Mountlake Terrace that attest to the signors’ belief that Josephine Paulson’s written
16   testimony is accurate. (See Dkt. No. 8 at 3–5.) Plaintiff has also filed excerpts of the plaintiff’s
17   complaint in Vargas. (See Dkt. No. 9 at 3–7.)
18          Defendant moves to dismiss Plaintiff’s claims pursuant to Federal Rule of Civil

19   Procedure 12(b)(6) and requests that sanctions be imposed on Plaintiff pursuant to Federal Rule

20   of Civil Procedure 11. (Dkt. No. 19.) In response, Plaintiff states that, “The Defendant, The City

21   of Mountlake Terrace through their pleadings to dismiss this case have no witnesses in their

22   pleadings that can come forward factually. Former City of Mountlake Terrace Officials have

23   signed Notary Statements for the Plaintiff!” (Dkt. No. 25 at 1.)

24   II.    DISCUSSION

25          A.      Legal Standard

26          A defendant may move for dismissal when a plaintiff “fails to state a claim upon which


     ORDER
     C19-1492-JCC
     PAGE - 2
 1   relief can be granted.” Fed. R. Civ. P. 12(b)(6). To survive a motion to dismiss, a complaint must

 2   contain sufficient factual matter, accepted as true, to state a claim for relief that is plausible on its

 3   face. Ashcroft v. Iqbal, 556 U.S. 662, 677–78 (2009). A claim has facial plausibility when the

 4   plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 5   defendant is liable for the misconduct alleged. Id. at 678. Although the court must accept as true

 6   a complaint’s well-pleaded facts, conclusory allegations of law and unwarranted inferences will

 7   not defeat an otherwise proper Rule 12(b)(6) motion. Vasquez v. Los Angeles County, 487 F.3d

 8   1246, 1249 (9th Cir. 2007); Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th Cir.
 9   2001). A plaintiff is obligated to provide grounds for their entitlement to relief that amount to
10   more than labels and conclusions or a formulaic recitation of the elements of a cause of action.
11   Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007). “[T]he pleading standard Rule 8
12   announces does not require ‘detailed factual allegations,’ but it demands more than an
13   unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S. at 678. Dismissal
14   under Rule 12(b)(6) “can [also] be based on the lack of a cognizable legal theory.” Balistreri v.
15   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
16           When assessing the sufficiency of a complaint under Rule 12(b)(6), the court ordinarily
17   must not consider material outside of the pleadings. Lee v. City of Los Angeles, 250 F.3d 668,
18   688 (9th Cir. 2001). One exception to this rule is the incorporation-by-reference doctrine, which

19   allows the court to “consider evidence on which the ‘complaint “necessarily relies” if: (1) the

20   complaint refers to the document; (2) the document is central to the plaintiff’s claim; and (3) no

21   party questions the authenticity of the copy attached to the 12(b)(6) motion.’” Daniels-Hall v.

22   Nat’l Educ. Ass’n, 629 F.3d 992, 988 (9th Cir. 2010) (quoting Marder v. Lopez, 450 F.3d 445,

23   448 (9th Cir. 2006)).

24           B.      Brady Violation

25           Plaintiff asserts that “the prosecutor, public defender and Domestic Violence Coordinator

26   suppressed exculpatory evidence from” Plaintiff during his 2002 criminal case, which the Court


     ORDER
     C19-1492-JCC
     PAGE - 3
 1   construes as a claim brought pursuant to Brady v. Maryland, 373 U.S. 83 (1963). (Dkt. No. 7 at

 2   2, 3.) “[T]he suppression by the prosecution of evidence favorable to an accused upon request

 3   violates due process where the evidence is material either to guilt or to punishment, irrespective

 4   of the good faith or bad faith of the prosecution.” Brady, 373 U.S. at 87. Because a violation of

 5   Brady deprives a person of the constitutional right to due process, a plaintiff may sue

 6   governmental actors under § 1983 for alleged Brady violations. See id. at 88; United States v.

 7   Agurs, 427 U.S. 97 (1976). To do so, a plaintiff must prove three elements: “The evidence at

 8   issue must be favorable to the accused, either because it is exculpatory, or because it is
 9   impeaching; that evidence must have been suppressed by the State, either willfully or
10   inadvertently; and prejudice must have ensued.” Strickler v. Greene, 527 U.S. 263, 281–82
11   (1999). “A prosecutor’s decision not to preserve or turn over exculpatory material before trial,
12   during trial, or after conviction . . . is, nonetheless, an exercise of the prosecutorial function and
13   entitles the prosecutor to absolute immunity from a civil suit for damages.” Broam v. Bogan, 320
14   F.3d 1023, 1030 (9th Cir. 2003).
15           Plaintiff’s complaint does not describe the nature of the evidence that was allegedly
16   suppressed during his 2002 criminal proceedings. (See generally Dkt. No. 7.) Notably, the
17   statements Plaintiff has filed in support of his amended complaint assert that there was “No
18   Evidence” supporting the domestic violence charges against Plaintiff, not that evidence favorable

19   to Plaintiff was suppressed. See Strickler, 527 U.S. at 281–82; (Dkt. No. 9 at 2.) Thus, Plaintiff’s

20   amended complaint and supporting documents do not establish a plausible claim for relief on this

21   ground. See Brady, 373 U.S. at 87; Iqbal, 556 U.S. at 678. Moreover, Plaintiff only seeks

22   monetary damages as relief, which he cannot recover from the prosecutor even if he established a

23   Brady violation claim. See Broam, 320 F.3d at 1030. 1 Therefore, Defendants’ motion to dismiss

24

25           1
             While Plaintiff also asserts this claim against the public defender and domestic violence
26   coordinator, his complaint and supporting statements do not provide factual allegations
     demonstrating how those individuals suppressed evidence or a legal theory as to their liability for

     ORDER
     C19-1492-JCC
     PAGE - 4
 1   is GRANTED as to this claim.

 2          C.      Monell Claim against Defendant City of Mountlake Terrace

 3          Plaintiff asserts that Defendant City of Mountlake Terrace deliberately failed to train,

 4   supervise, or discipline “prosecutors, staff, public defenders, and especially the city Domestic

 5   Violence Coordinator,” which the Court construes as a claim against Defendant City of

 6   Mountlake Terrace brought pursuant to Monell v. Dep’t of Soc. Servs. of City of New York, 436

 7   U.S. 658 (1978). 2

 8          A municipality cannot be sued under § 1983 on a respondeat superior theory; rather, a
 9   municipality may be liable under § 1983 “when execution of [its] policy or custom, whether
10   made by its lawmakers or by those whose edicts or acts may fairly be said to represent official
11   policy, inflicts the injury.” Monell, 436 U.S. at 692–94. Courts have recognized that a
12   municipality may be held liable under § 1983 if the alleged injury was caused by: (1) execution
13   of the municipality’s policy or custom; (2) the municipality’s failure to train its employees if the
14   failure demonstrates that “the need for more or different training is so obvious, and the
15   inadequacy so likely to result in the violation of constitutional rights, that the policymakers of the
16   city can reasonably be said to have been deliberately indifferent to the need”; or (3) a final
17   policymaker or a subordinate whose action and the basis for that action were ratified by a final
18   policymaker. Rodriguez v. County of Los Angeles, 891 F.3d 776, 802–03 (9th Cir. 2018) (internal

19   quotations omitted) (citing Monell, 436 U.S. at 694; City of Canton v. Harris, 489 U.S. 378, 390

20   (1989); Gravelet-Blondin v. Shelton, 728 F.3d 1086, 1097 (9th Cir. 2013)).

21          A plaintiff’s § 1983 claim for failure to train is “tenuous,” as a municipality’s alleged

22

23   any alleged suppression of evidence separate from that of the prosecutor. See Iqbal, 556 U.S. at
     678; Balistreri, 901 F.2d at 699; (see generally Dkt. No. 7).
24
            2
                In support of this claim, Plaintiff cites Wash. Rev. Code § 10.58.030 (Confession as
25   evidence). (See Dkt. No. 7 at 5.) That statute is not relevant to his assertion that Defendant City
     of Mountlake Terrace failed to train, supervise, or discipline its employees and thereby harmed
26   Plaintiff.

     ORDER
     C19-1492-JCC
     PAGE - 5
 1   failure to train must amount to “deliberate indifference to the rights of persons with whom the

 2   untrained employees come into contact.” Wereb v. Maui County, 830 F. Supp. 2d 1026, 1031 (D.

 3   Haw. 2011) (quoting Connick v. Thompson, 563 U.S. 51, 60 (2011)). To establish “deliberate

 4   indifference,” a plaintiff must show that the municipality was on “actual or constructive notice”

 5   that its failure to train caused its employees to violate citizens’ constitutional rights, generally by

 6   establishing a pattern of similar constitutional violations by untrained employees.” Id. (quoting

 7   Connick, 563 U.S. at 61–62). To establish a municipality’s liability under Monell for failure to

 8   train based on a single incident of allegedly unconstitutional conduct, a plaintiff must usually
 9   show that the consequences of the municipality’s failure to train were “patently obvious” and
10   “highly predictable.” Id. (quoting Connick, 563 U.S. at 64). The Ninth Circuit has applied the
11   “deliberate indifference” standard to claims of failure to supervise and failure to investigate and
12   discipline employees. See Jackson v. Barnes, 749 F.3d 755, 763 (9th Cir. 2014); Rodriguez, 891
13   F.3d at 803.
14          Plaintiff’s amended complaint does not cite a policy of Defendant City of Mountlake
15   Terrace that led to the alleged violation of his constitutional rights or a pattern of similar
16   instances of Defendant City of Mountlake Terrace violating the rights of its citizens. (See
17   generally Dkt. No. 7.) Instead, Plaintiff’s Monell claim against Defendant City of Mountlake
18   Terrace for failure to train, supervise, or discipline its employees is predicated on the alleged

19   suppression of exculpatory evidence during Plaintiff’s 2002 criminal proceedings, the same

20   conduct underlying Plaintiff’s Brady claim. (See id. at 2–3, 5.) The Supreme Court has

21   specifically rejected this argument, holding that “[f]ailure to train prosecutors in their Brady

22   obligations does not fall within the narrow range of Canton’s hypothesized single-incident

23   liability . . . [as] recurring constitutional violations are not the ‘obvious consequence’ of failing

24   to provide prosecutors with formal in-house training about how to obey the law.” Connick, 563

25   U.S. at 63–68. As Plaintiff’s amended complaint does not set forth factual allegations supporting

26   any other theory of Defendant City of Mountlake Terrace’s liability under Monell, Plaintiff has


     ORDER
     C19-1492-JCC
     PAGE - 6
 1   not established a plausible claim for relief on this ground. See Iqbal, 556 U.S. at 678; Balistreri,

 2   901 F.2d at 699. Therefore, Defendants’ motion to dismiss is GRANTED as to this claim.

 3          D.      Civil Rights Claims against Individual Defendants

 4          Plaintiff has named several individuals as Defendants in this lawsuit, who Defendants

 5   state are “current City representatives.” (See Dkt. Nos. 7 at 1, 19 at 6.) An essential element of a

 6   § 1983 civil rights claim is “that a person acting under color of state law committed the conduct

 7   at issue.” Leer v. Murphy, 844 F.2d 628, 632 (9th Cir. 1988). “A person deprives another ‘of a

 8   constitutional right, within the meaning of section 1983, if he does an affirmative act,
 9   participates in another's affirmative acts, or omits to perform an act which he is legally required
10   to do that causes the deprivation of which [the plaintiff complains].’” Id. (quoting Johnson v.
11   Duffy, 588 F.2d 740, 743 (9th Cir. 1978)). Plaintiff does not allege that any of the named
12   individual Defendants personally participated in the acts that purportedly deprived him of his
13   civil rights, and thus he has not established a plausible claim for relief on this ground against
14   these Defendants. See Leer, 844 F.2d at 632; Iqbal, 556 U.S. at 678. Therefore, Defendants’
15   motion to dismiss is GRANTED as to these claims.
16          E.      Statute of Limitations
17          In Washington, federal civil rights claims are subject to a three-year statute of limitations.
18   See RK Ventures, Inc. v. City of Seattle, 307 F.3d 1045, 1058 (9th Cir. 2002) (citing Joshua v.

19   Newell, 871 F.2d 884, 886 (9th Cir. 1989); Wash. Rev. Code § 4.16.080(2)). To determine the

20   date on which a federal cause of action accrues, courts look to federal law. See Canatella v. Van

21   De Kamp, 486 F.3d 1128, 1133 (9th Cir. 2007). “Under federal law, a claim accrues when the

22   plaintiff knows or has reason to know of the injury which is the basis of the action.” TwoRivers

23   v. Lewis, 174 F.3d 987, 991–92 (9th Cir. 1999).

24          As discussed above, Plaintiff’s Brady and Monell claims arise from the alleged

25   suppression of exculpatory evidence during Plaintiff’s 2002 criminal proceedings. See supra

26   Sections II.B., II.C.; (Dkt. No. 7 at 2–3, 5). The statements submitted by Plaintiff in support of


     ORDER
     C19-1492-JCC
     PAGE - 7
 1   his amended complaint assert in relevant part that “[d]uring the course of Domestic Violence in

 2   the 4th Degree City of Mountlake Terrace vs. Thomas J. Paulson . . . Mary E. Solberg and

 3   Josephine E. Paulson were told that there was ‘No Evidence’ in the case of Thomas J. Paulson.”

 4   (Dkt. No. 9 at 2; see Dkt. No. 8 at 3–5.) Thus, Plaintiff’s federal civil rights claims began to

 5   accrue in or around 2002, when the statement was allegedly made, and fall well outside of the

 6   three-year statute of limitations applicable to federal civil rights claims in Washington. See

 7   TwoRivers, 174 F.3d at 991–92; RK Ventures, 307 F.3d at 1058; (Dkt. No. 7 at 2–3, 5).

 8   Therefore, in addition to the deficiencies identified by the Court above, Plaintiff’s federal civil
 9   rights claims are time-barred, and Defendant’s motion is GRANTED on this ground.
10           F.      Supplemental Jurisdiction
11           District courts have original jurisdiction over “actions arising under the Constitution,

12   laws, or treaties of the United States.” 28 U.S.C. § 1331; see also 28 U.S.C. § 1441(b). “The

13   decision whether to continue to exercise supplemental jurisdiction over state law claims after all

14   federal claims have been dismissed lies within the district court’s discretion.” Foster v. Wilson,

15   504 F.3d 1046, 1051 (9th Cir. 2007) (citing 28 U.S.C. 1367(c)(3); Fang v. United States, 140

16   F.3d 1243–44 (9th Cir. 1998)). While not mandatory, “in the usual case in which all federal-law

17   claims are eliminated before trial, the balance of factors to be considered under the pendent

18   jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point toward

19   declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v.

20   Cohill, 484 U.S. 343, 350 n.7 (1988).

21           As discussed above, Plaintiff’s federal civil rights claims, over which the Court has

22   original jurisdiction, must be dismissed based on Plaintiff’s failure to state a plausible claim for

23   relief and on the running of the applicable statute of limitations. See 28 U.S.C. § 1331; supra

24   Sections II.B.–II.E. Plaintiff’s remaining claims arise under Washington state law. (See Dkt. No.

25   7 at 2, 4–6; see also Dkt. No. 19 at 7.) In light of its dismissal of Plaintiff’s federal civil rights

26   claims, the Court declines to exercise supplemental jurisdiction over Plaintiff’s remaining state


     ORDER
     C19-1492-JCC
     PAGE - 8
 1   law claims, which will be remanded to the Snohomish County Superior Court for further

 2   adjudication. See 28 U.S.C. § 1367(c)(3); Carnegie-Mellon Univ., 484 U.S. at 350 n.7.

 3          G.      Rule 11 Sanctions

 4          Defendants ask the Court to impose sanctions on Plaintiff pursuant to Federal Rule of

 5   Civil Procedure 11. (Dkt. No. 19 at 7–8.) The decision whether to impose Rule 11 sanctions on a

 6   party is at the discretion of the district court. See Holgate v. Baldwin, 425 F.3d 671, 675 (9th Cir.

 7   2005). Where a request for Rule 11 sanctions is based on the complaint, the district court “must

 8   conduct a two-prong inquiry to determine (1) whether the complaint is legally or factually
 9   ‘baseless’ from an objective perspective, and (2) if the attorney has conducted ‘a reasonable and
10   competent inquiry’ before signing and filing it.” Christian v. Mattel, Inc., 286 F.3d 1118, 1127
11   (9th Cir. 2002); see also Warren v. Guelker, 29 F.3d 1386, 1390 (9th Cir. 1994) (“[P]ast courts
12   have applied [Rule 11] to pro se plaintiffs in assessing both the reasonableness of the behavior
13   and the appropriate measure of sanctions.”). Here, Defendants argue that Rule 11 sanctions are
14   appropriate because of Plaintiff’s “history of filing harassing, meritless lawsuits designed to
15   harass public agencies and their employees,” not because Plaintiff’s complaint is legally or
16   factually baseless or because Plaintiff did not conduct a reasonable and competent inquiry prior
17   to filing it. (See Dkt. No. 19 at 7–8.) The Court declines to impose Rule 11 sanctions on Plaintiff
18   based on his actions taken outside the context of this lawsuit. Therefore, Defendants’ request for

19   Rule 11 sanctions is DENIED.

20   III.   CONCLUSION

21          For the foregoing reasons, Defendant’s motion to dismiss and for Rule 11 sanctions (Dkt.

22   No. 19) is GRANTED in part and DENIED in part. Plaintiff’s federal civil rights claims are

23   DISMISSED. The Court declines to exercise supplemental jurisdiction over Plaintiff’s state law

24   claims and DIRECTS the Clerk to REMAND this case to Snohomish County Superior Court.

25   The Clerk further DIRECTS the Clerk to transmit a certified copy of this order to the clerk of the

26   Snohomish County Superior Court.


     ORDER
     C19-1492-JCC
     PAGE - 9
 1          DATED this 15th day of January 2020.




                                                   A
 2

 3

 4
                                                   John C. Coughenour
 5                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C19-1492-JCC
     PAGE - 10
